Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 21-40 are pending in this Office Action.

Priority
2.	Examiner acknowledges that this application is a continuation of the application 16586774, which is a continuation of the application 15443840 (US Patent No. 10469438) with a priority data of 02/27/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0333923 issued to Eisenberg et al. (Eisenberg) in view of US 2014/0013246 issued to Beechuk et al. (Beechuk).
	As per claim 21, Eisenberg teaches a cloud-based system for collaborating on electronic documents (Eisenberg: ¶ 0021 – collaboration system can include enterprise and consumer web and cloud applications provided through service oriented architectures), the system comprising: a database system implemented using a server system (Eisenberg: ¶ 0026 – data repository represents memory configured to store data (database system)), the database system configurable to cause: creating, using a database, an electronic conversation configured for user collaboration regarding an electronic document; tracking, using the database, one or more posts regarding the electronic document, the one or more posts being included in the electronic conversation (Eisenberg: ¶ 0026 – data repository represents memory configured to store data maintained and utilized by collaboration system. Such data can include a repository of conversations. In other words, repository can contain data indicative of conversations between one or more groups of participants. For a given conversation, the data can represent the various posts to that conversation, the topic or subject matter of the conversation, and information identifying the participants in the conversation); sending, to a user device, page data configured to be processed to cause display of a page identifying the electronic conversation, the page configured for one or more of: creating a new conversation, displaying the electronic conversation, or displaying messages in the electronic conversation (Eisenberg: ¶ 0017, Fig. 2 – a participant has access to a mobile phone 24 on which a specialized mobile client application for interacting with the collaboration tool has been installed. Following an update to conversation 18 (FIG. I), the mobile application receives a communication from the collaboration tool and displays alert 26. Here that alert corresponds to a newly added post. Upon the participant's selection of alert 26, the mobile application 28 opens displaying posts 30 of conversation 18. The mobile application 28 also allows the participant enter a new post 32 to be col1llllunicated back to the collaboration tool); sending, to the user device, list data configured to be processed to cause display of a list of data objects, the list comprising an indication that at least one of the data objects is associated with the electronic conversation (Eisenberg: Fig. 1, ¶ 0014 – FIG. 1 depicts a screen view 10 of a user interface of that collaboration tool. In this example screen view 10 is divided into three main sections 12, 14, and 16. Section 12 provides an area to display a list of conversations the particular participant is associated with); 
	Eisenberg however does not explicitly teach sending, to the user device and responsive to an indication of a selection of the one data object, object data configured to be processed to cause display of the electronic document; obtaining, from the user device, an indication of a request to open a sidebar associated with the displayed document; and sending, to the user device, sidebar data configured to be 
	Beechuk however explicitly teaches sending, to the user device and responsive to an indication of a selection of the one data object, object data configured to be processed to cause display of the electronic document; obtaining, from the user device, an indication of a request to open a sidebar associated with the displayed document; and sending, to the user device, sidebar data configured to be processed to cause display of the sidebar with the displayed document, the displayed sidebar showing the electronic conversation (Beechuk: ¶ 0043 – the company desires to customize a case feed page so that from the case feed page, each support agent can access a database of knowledge articles (KAs) to resolve different customer issues (indicating the data object can be accessed or selected). Rather than opening a separate window or application, the database of KAs can be exposed in the same interface as the case feed page. For example, the case feed (conversation) can be presented in a primary or main component of the user interface, while a list of some KAs can be presented in a secondary or sidebar component of that user interface. The two components can communicate with each other seamlessly. Thus, communications across domains may be facilitated without requiring the additional latency or computation burden that would exist if the interactions were accomplished using a proxy or other type of server communication).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Eisenberg to teach sending, to the user device and responsive to an indication of a selection of the one data object, object data configured to be processed to cause display of the electronic document; obtaining, from the user device, an indication of a request to open a sidebar associated with the displayed document; and sending, to the user device, sidebar data configured to be processed to cause display of the sidebar with the displayed document, the displayed sidebar showing the electronic conversation. One would be motivated to do so as when the case feed (conversation) is presented in a primary or main component of the user interface, while a list of some KAs can be presented in a secondary or sidebar component of that user interface. The two components can communicate with each other seamlessly. Thus, communications across domains may be facilitated without requiring the additional (Beechuk: ¶ 0043).

	As per claim 22, the modified teaching of Eisenberg teaches the cloud-based system of claim 21, wherein the electronic conversation is configured to provide collaboration on electronic documents by users within and outside of an organization (Beechuk: ¶ 0040 – more and more users and organizations move toward more collaborative sharing models to communicate and conduct business, there is a desire to better expose, enhance, and utilize information. Conventionally, accessing information and interacting with information in an online social network can involve navigating and switching among several different applications and interfaces).

	As per claim 23, the modified teaching of Eisenberg teaches the cloud-based system of claim 21, the database system further configurable to cause: sending, responsive to a first user sharing an electronic document with a second user, a notification to a computing device associated with the second user, the notification indicating that the second user can access the shared document (Beechuk: Fig. 6 – database receives a message associated with a user and add message to a feed of the user (first user) while the database system also identifies followers (second user) of the user and add the message (notification) to a news feed of each follower. The follower (second user) then accesses a news feed and sees the message).

	As per claim 24, the modified teaching of Eisenberg teaches the cloud-based system of claim 21, wherein the electronic conversation is created responsive to user input requesting generation of a link between the electronic conversation and the electronic document (Beechuk: ¶ 0035 – posts can include alpha-numeric or other character-based user inputs such as words, phrases, statements, questions, emotional expressions, and/or symbols. Comments generally refer to responses to posts, such as words, phrases, statements, answers, questions, and reactionary emotional expressions and/or symbols. Multimedia data can be included in, linked with, or attached to a post or comment (conversation)).

	As per claim 25, the modified teaching of Eisenberg teaches the cloud-based system of claim 24, wherein the user input comprises a drag-and-drop operation, a document identifier, a document name, or a web link (Beechuk: ¶ 0303 – the user may provide an alpha-numeric or other character-based input into a search query field. In some implementations, as the user is providing the input for the search query, results may be concurrently and dynamically displayed in the first component according to a search-as-you-type or auto-complete function. Results may be displayed as a list of selectable options in the first components, where the results may include one or more data sources associated with the first ID (document identifier); ¶ 0182 – also teaches a user can request to see more comments, e.g., by selecting (input) a see more link (web link)).

	As per claim 26, the modified teaching of Eisenberg teaches the cloud-based system of claim 24, wherein the link is a bidirectional link (Beechuk: ¶ 0035 – multimedia data can be included in, linked with, or attached to a post or comment and messages can include hyperlinks to social network data or other network data such as various documents and/or web pages on the Internet).

	As per claim 27, the modified teaching of Eisenberg teaches the cloud-based system of claim 21, the database system further configurable to cause: ascertaining that a value of a field of the electronic document has changed; and updating the electronic conversation with a message indicating the changed value of the field (Beechuk: ¶ 0034 – the "following" of a record stored in a database, allows a user to track the progress of that record. Updates to the record, also referred to herein as changes to the record, are one type of information update that can occur and be noted on an information feed such as a record feed or a news feed of a user subscribed to the record. Examples of record updates include field changes in the record, updates to the status of a record, as well as the creation of the record itself).
(Eisenberg: ¶ 0051 – a "memory resource" is any non-transitory storage media that can contain, store, or maintain programs and data for use by or in  connection with the instruction execution system).

	As per claim 29, the claim resembles claim 22 and is rejected under the same rationale.

	As per claim 30, the claim resembles claim 23 and is rejected under the same rationale.

	As per claim 31, the claim resembles claim 24 and is rejected under the same rationale.

	As per claim 32, the claim resembles claim 25 and is rejected under the same rationale.

	As per claim 33, the claim resembles claim 26 and is rejected under the same rationale.

	As per claim 34, the claim resembles claim 27 and is rejected under the same rationale.

	As per claim 35, the claim resembles claim 21 and is rejected under the same rationale.

	As per claim 36, the claim resembles claim 22 and is rejected under the same rationale.


	As per claim 38, the claim resembles claim 24 and is rejected under the same rationale.

	As per claim 39, the claim resembles claim 25 and is rejected under the same rationale.

	As per claim 40, the claim resembles claim 26 and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8360.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458